Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
DETAILED ACTION
This office action is in response to the communication filed on 4/18/2022.
Applicant’s election without traverse of invention I (claims 1-7) in the reply filed on 4/18/2022 is acknowledged.  The restriction requirement mailed 3/11/2022 is maintained.  See the restriction requirement mailed 3/11/2022 for details.
Claims 1-7 have been examined, while claims 8-20 are withdrawn.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/14/2020, 7/27/2020, 10/01/2020, and 1/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP (3GPP TR 33.899 v 1.3.0 (2017-08)).
Regarding claim 1, 3GPP disclosed a data security processing method, the method comprising: setting up a first protocol data unit (PDU) session (3GPP Section 5.4.4.4); deriving, by a first base station, a first user plane key (session protection key) based on a received base key (Kup) (3GPP Section 5.4.4.4); performing, by the first base station, security processing on user plane data in the first PDU session by using the first user plane key and a security algorithm ; setting up a second PDU session (3GPP Section 5.4.4.4 and page 90 for example, which indicates that the UE can have multiple sessions); deriving, by the first base station, a second user plane key based on the base key (3GPP Section 5.4.4.4); and performing, by the first base station, security processing on user plane data in the second PDU session by using the second user plane key and the security algorithm (3GPP Section 5.4.4.4); wherein the user plane key comprises at least one of a user plane encryption key or a user plane integrity protection key (3GPP Section 5.4.4.4).
Regarding claim 2, 3GPP disclosed that the deriving, by a first base station, a first user plane key based on a received base key comprises: deriving, by the first base station, the first user plane key based on the base key and a first parameter, wherein the first parameter is a first PDU session identifier (3GPP Section 5.4.4.4); and the deriving, by the first base station, a second user plane key based on the base key comprises: deriving, by the first base station, the second user plane key based on the base key and a second parameter, wherein the second parameter is a second PDU session identifier (3GPP Section 5.4.4.4).
Regarding claim 3, 3GPP disclosed sending, by the first base station, a target base key and at least one PDU session identifier to a second base station, wherein the second base station derives, based on the target base key and the at least one PDU session identifier, a user plane key corresponding to the PDU session identifier, wherein the target base key is derived by the first base station based on the base key and a third parameter (3GPP Section 5.1.4.45 for example).
Regarding claim 5, 3GPP disclosed that the first base station is a source base station, wherein the second base station is a target handover base station, and wherein the third parameter comprises at least one of a next-hop chain counter (NCC), a target cell identifier, or frequency information (3GPP Section 5.1.4.45 for example).
Allowable Subject Matter
Claims 4, 6, and 7 hare objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-3, and 5 have been rejected, claims 4, 6, and 7 are objected to, and claims 8-20 are withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2018/174887 taught generation of a downlink key based on a PDU session ID.
US 2019/0068625 taught generation of keys based on PDU session IDs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491